Citation Nr: 0031914	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-13 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial disability evaluation for 
service-connected pleuritis, right, inactive, and chronic 
bronchitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision granted service 
connection for chronic bronchitis.  It also granted, pursuant 
to 38 C.F.R. 4.96, a combined increased disability rating of 
10 percent, effective December 1997, for the appellant's 
service-connected pleuritis, right, inactive, and his 
service-connected chronic bronchitis.

The case was previously before the Board in February 2000, 
when it was remanded for an additional examination of the 
appellant.  For the reasons indicated below, the Board must 
again remand this matter.  


REMAND

The appellant contends, in essence, that his service-
connected pleuritis, right, inactive, and chronic bronchitis 
warrant assignment of a disability evaluation in excess of 10 
percent.

A. Need for an Additional Medical Examination

In its February 2000 remand, the Board directed the RO to 
schedule the appellant for a comprehensive VA respiratory 
examination, specifically to include the full range of 
results necessary to rate the veteran's disability under the 
revised diagnostic criteria (FEV-1, FEV-1/FVC, DLCO (SB), 
maximum oxygen consumption).  As noted in the Appellant's 
Brief, dated in November 2000, this was not completed.  
Although some of the required tests were attempted, with 
unsuccessful results, the VA respiratory examination report, 
dated in April 2000, stated clearly that the "DLCO was not 
done."  No explanation concerning the failure to conduct this 
portion of the examination was given.  The Board is obligated 
by law to ensure that the RO complies with its directives.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to Diagnostic Code 6600, chronic bronchitis is rated 
as follows:

FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40-percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo 
or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy . 
. . . . . . . . . . . . . 100

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, 
or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit). . . . . . . . . . . 
. . . . . . . . . . . . . . . . . 60

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent predicted. . . . 
. . . . . . . . . . . 30

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 
71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted. 
. . . . . . . . . . 10

38 C.F.R. Part 4, including § 4.31 and Diagnostic Code 6600 
(2000).

The Board notes that meeting one of the listed criteria is 
all that is necessary to grant a claim for an increased 
disability rating to the next higher level of disability 
because the criteria is written in the "disjunctive", i.e., 
each criterion is separated by the word "or", indicating 
that if any one of the three is met, the higher rating should 
be allowed. 

In an increased rating claim that does not grant the highest 
possible schedular rating available for the given disorder, 
the Board must provide reasons and bases that explain why the 
degree of disability is appropriately rated as -- for 
example, in this case, -- 10 percent and not 30 percent.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim 
for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).  In this regard, the veteran's 
March 1998 VA examination report, which the RO has based its 
decision herein, depicts results that are inadequate for 
rating purposes.  Specifically, a 30 percent rating will be 
assigned pursuant to Diagnostic Code 6600 where any one of 
the following are shown:

1.)  FEV-1 less than 56 to 70 percent of 
predicted value; or

2.)  the ratio of FEV-1/FVC of 56 to 70 
percent; or

3.)  DCLO (SB) of 56 to 65 percent 
predicted. 

Because the March 1998 VA examination report only provided 
information relevant to items (1) and (2) of the above, the 
claim must be remanded for a new examination to be conducted 
by an examiner who should address the rating criteria in its 
entirety in the examination report.

B.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names, 
addresses, and approximate dates of 
treatment of all non-VA health care 
providers, if any, who have treated him 
for his service-connected pleuritis, 
right, inactive, and chronic bronchitis 
during the pendency of this appeal.  
After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.

2.  The veteran should be afforded a VA 
examination by a pulmonary specialist.  
The claims folder and a separate copy of 
this remand MUST be made available to the 
examiner for review before the 
examination.  All necessary tests and 
studies are to be performed, including 
pulmonary function tests, and all 
findings are to be reported in detail.  
It is essential that the pulmonary 
function study contains the full range of 
results necessary to rate the disability 
under the revised diagnostic criteria 
(FEV-1, FEV-1/FVC, DLCO (SB), maximum 
oxygen consumption).  If there is a 
medical reason for not performing one of 
the tests, this should be explained fully 
by the examiner.  The results of the 
pulmonary function tests post-drug or 
inhalation therapy must be reported. The 
presence or absence of cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or outpatient oxygen 
therapy should also be documented.  The 
RO is requested to ensure that the 
examining facility has access to the 
necessary equipment.  The examiner is 
requested to identify all existing 
respiratory diagnoses.  Thereafter, the 
examiner is requested to identify the 
most prominent disability.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). 

4.  The RO should then readjudicate the 
claim for an increased initial disability 
rating for service-connected pleuritis, 
right, inactive, and chronic bronchitis. 
See Fenderson v. West, 12 Vet. App. 119 
(1999).  In doing so, the RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 9 -


